Citation Nr: 1440360	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  12-02 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for the residuals of a stroke, as secondary to service-connected hypertension.

3. Entitlement to service connection for gastroesophageal reflux disease (GERD).

4. Entitlement to service connection for a left hand condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to May 1987. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2009, the Veteran submitted claims for service connection for hypertension, GERD, a left hand condition and stroke, which was reported to be secondary to hypertension.  The Veteran's post-service treatment records indicate that the Veteran has a current diagnosis of hypertension, multiple cerebrovascular accidents since 1999, and gastritis with a small hiatal hernia.  The Veteran's service treatment records indicate that the Veteran had an elevated blood pressure reading in May 1970, a possible diagnosis of hypertension in service, complaints regarding possible gastritis or a possible ulcer, and that the Veteran underwent an operation on his left hand due to a laceration in June 1983.

The Veteran was scheduled for VA examinations in June 2009 and August 2011 regarding these conditions.  The Veteran reports that he cancelled the June 2009 exams because his condition caused him to be to be too weak to attend the scheduled examination at that time.  The RO rescheduled the Veteran's examinations for August 2011 in St. Petersburg, Florida and the file indicates that the Veteran did not attend due to the location of the examination.  In September 2011, the Veteran indicated that he had permanently relocated to the Republic of the Philippines and requested that his file be transferred to the RO in Manila.  In February 2012, the Veteran requested that he be rescheduled for examinations in the Philippines as his stroke with hemiparesis makes it dangerous for him to travel from the Philippines to the VAMC in St. Petersburg, Florida.  

Thus, as it appears that the Veteran was in the process of moving to (or may have already moved to) the Philippines at the time the examinations scheduled for August 2011 in St. Petersburg, and because he contacted a VA facility to inform them that he would not be able to attend at that location, the Board affords the Veteran the benefit of the doubt and concludes that "good cause" in compliance with 38 C.F.R. § 3.655(a) has been shown for his failure to appear at the August 2011 VA examination.  Accordingly, the Veteran's appeal must be remanded for a new VA examination to determine whether a nexus exists between the Veteran's hypertension, GERD, and stroke residuals and whether the Veteran has a current disability of the left hand that is related to his in-service incident.  

However, the Veteran is notified that it is his responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2013).  The Board notes that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1. First, contact the Veteran and request that he identify all sources of treatment for his service-connected conditions, including hospitalizations from any VA or private facility from 2011 to the present.  Particularly, the Veteran should identify the location of his current treatment since relocating to the Philippines.  Thereafter, the RO should undertake appropriate efforts to obtain any indicated records and associate them with the claims file.  

2.  After attempting to contact the Veteran and obtaining any indicated updated treatment records, then schedule the Veteran for an examination at a location that is as convenient to the Veteran as possible.  All documentation associated with scheduling the examination, to include notice, and any failure to appear must be associated with the claims file.  All indicated tests and studies should be conducted.

The claims file, including this remand, must be made available to the examiner for review; consideration of such should be reflected in the completed examination report.

The examiner should answer the following questions:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its onset in service, had its onset in the year immediately following service, or is otherwise related to any disease or injury in service?

(b) Is it at least as likely as not (50 percent probability or more) that the Veteran's strokes (and residuals of his strokes) were due to his hypertension? If not did the Veteran's strokes or residuals of his strokes have their onset in service, had their onset in the year immediately following service, or are otherwise related to any disease or injury in service?

(c) Is it at least as likely as not (50 percent probability or more) that the Veteran's gastroesophageal reflux disease had its onset in service, had its onset in the year immediately following service, or is otherwise related to any disease or injury in service?

(d) Does the Veteran have a current disability of the left hand or thumb? If so, is it at least as likely as not (50 percent probability or more) that the Veteran's current left hand/thumb disability is had its onset in service, including the 1983 in-service injury to his left hand or is otherwise related to any disease or injury in service?

In the event the Veteran is unable to attend the scheduled VA examination or otherwise fails to appear for the scheduled VA examination, the VA examiner should attempt to answer the above questions based upon a review of the claims file. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The examiner must provide reasons for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. The absence of evidence of treatment for a condition in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  Finally, following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



